DETAILED ACTION
Receipt of Arguments/Remarks filed on March 10 2022 is acknowledged. Claims 1-30 and 34 were/stand cancelled. Claims 31-33 and 35-37 were amended.  Claims 31-33 and 35-37 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Modified Rejection Based on Amendments in the reply filed on March 10 2022


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-32 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Khattar et al. (WO2013179248A1, cited on PTO Form 1449) in view of Palepu et al. (USPGPUB No. 20130231357, cited in the Office action mailed on November 12 2020) and Zaludek (WO2015193517A2, cited in the Office action mailed on 11/12/20)
Applicant Claims
	The instant application claims a ready to use, anti-oxidant free, intravenous liquid pharmaceutical composition comprising 20 mg/ml to 30 mg/ml of pemetrexed diacid; a non-aqueous solvent consisting of 200 mg/ml to 300 mg/ml of propylene glycol and at least 0.5 ml/ml water; wherein the pH of the composition is from 7.4 to 7.6; and wherein the composition comprises no more than 3% w/w impurities after storage for 2 days at 40 °C and 75% relative humidity.   
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Khattar et al. is directed to pharmaceutical compositions of pemetrexed.  Pemetrexed is associated with oxidative and acidic degradation.  It has been found that the use of an organic amine and inert gas purging can be utilized to form stable parenteral formulations of Pemetrexed (pages 3-4).  The formulations contain from 2.5 to 50 mg/ml pemetrexed.  These compositions are then administered via intravenous infusion to treat patients suffering from malignant pleural mesothelioma and for second-line treatment of non-small cell lung cancer (page 8, lines 19-24).  The pH of the composition is preferably in the range of 6 to 8 (page 8, lines 11-13).  It is taught that a pH more than 7 reduces acidic degradation impurities (page 9, lines 8-14).  Example 1 shows a composition comprising pemetrexed in 25 mg/ml, propylene glycol in 0.33 ml (342 mg/ml) and water.  The stability initial is 0.7% and after 14 days at 40 °C and 75% RH is 4.3%   Example 5 teaches pemetrexed in 25 mg, tromethamine in 15 mg, propylene glycol in 50%v/v, water to 1 mL and a nitrogen purge with a pH of 6-8.  Total impurities are 0.38% initially and 0.6% after 14 days at 40°C and 75% relative humidity.  Other examples have similar components.  Table XI shows the dilution injecting stability at 2-8 °C and 25 °C with 5% dextrose at 9 mg/ml concentration.    
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Khattar et al. exemplify compositions with propylene glycol, Khattar et al. does not expressly teach the instantly claimed concentration of propylene glycol.  However, this deficiency is cured by Palepu et al.  
Palepu et al. is directed to a pharmaceutical composition containing pemetrexed having extended storage stability.  It is taught that the compositions include water as a pharmaceutically acceptable fluid. The water can include a mixture of propylene glycol and water.  Examples include 10% propylene glycol and 90% water, 25% propylene glycol and 75% water.  Other embodiments include up to 75% propylene glycol.  The amount of water and propylene glycol can be varied within the ranges, i.e. the ratio of water to propylene glycol can range from 100% to 0% to about 25% to up to 75% (paragraph 0027).  
While Khattar et al. teaches pemetrexed, Khattar et al. does not teach pemetrexed diacid.  However, this deficiency is cured by Zaludek.
	Zaludek is directed to liquid pharmaceutical composition comprising pemetrexed.  Formulations include pemetrexed diacid with an organic amine (page 3).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khattar et al., Zaludek and Palepu et al. and manipulate the amount of propylene glycol.  One skilled in the art would manipulate the amount of propylene glycol as taught in Palepu et al. as Palepu et al. suggests ratios of water and propylene glycol which can be utilized to form pemetrexed solutions.  Since Khattar et al. exemplifies the use of propylene glycol, one skilled in the art would have been motivated to utilize amounts taught in Palepu et al. as it is directed to a similar composition.  Regarding the claimed pH, Khattar et al. teaches an overlapping range.  Regarding the claimed amount of pemetrexed, Khattar et al. exemplifies an amount falling within the scope claimed as well as teaches an overlapping range.  Regarding the claimed impurities and the limitations of claims 31, 35-36, Khattar et al. teaches an overlapping range of impurities.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khattar et al., Zaludek and Palepu et al. and dilute the composition with dextrose and administer the composition intravenously to treat pleural mesothelioma or non-squamous, non-small cell lung cancer.  One skilled in the art would have been motivated to administer the composition in this manner as it is the known use for pemetrexed as taught by Khattar et al.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khattar et al., Zaludek and Palepu et al. and utilize pemetrexed diacid.  It would have been obvious to one of ordinary skill in the art to try any known form of pemetrexed as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  Since Khattar et al. teaches the use of the pemetrexed with an organic amine and Zaludek teaches the pemetrexed diacid with an organic amine, there is a reasonable expectation of success.
	
Response to Arguments
Applicants’ arguments filed March 10 2022 have been fully considered but they are not persuasive. 
Applicants argue that without the benefit of Applicant’s specification, those of ordinary skill in the art would not have understood that he concentration of propylene glycol would have been a result-effective variable in the preparation of a storage-stable pemetrexed diacid composition.  It is argued that the examiner has committed legal error by shifting the evidentiary burden to applicant without showing that propylene glycol concentration was recognized as a result-effective variable.  Applicants point to Khattar as teaching embodiments which do not include propylene glycol.  It is argued that the most shelf-stable formulations were those that include no propylene glycol and which were lyophilized.  It is argued lyophilized formulations are not considered ready to use formulations.  It is argued that neither Khattar or Palepu discuss a relationship between shelf stability and the propylene glycol concentration.  It is argued that just because one skilled in the art could have changed the propylene glycol concentrations does not mean they would have.
Regarding applicants’ arguments, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here Khattar et al. teaches and exemplifies composition comprising pemetrexed and propylene glycol, Khattar et al. just doesn’t specify ranges of the propylene glycol that can be utilized.  Palepu et al. is directed to pemetrexed compositions and teaches ratios of propylene glycol, specifically ratios of water to propylene glycol which can be utilized.  This is based on the specific teachings of the prior art not the instant application.  The examiner directs Applicants attention to MPEP 2144.05.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).   A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).  Since both Khattar et al. and Palepu et al. are directed to pemetrexed formulations with propylene glycol, one skilled in the art would have been motivated to look to the range taught in Palepu et al. for use in the invention of Khattar et al.  The MPEP is clear in this section: differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Here the prior art teaches an overlapping propylene glycol concentration.  Thus, the examiner has met the prima facie obviousness burden.  Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916).  Therefore, contrary to Applicants position, the examiner has not committed legal error as the prior art teaches an overlapping range thus rending the instant claims obvious.  Since differences in concentrations are not patentable absent a demonstration of the criticality of the range and Applicants have not demonstrated such criticality, the rejection is proper and maintained.  Regarding the arguments with regards to ready use.  Firstly, the examiner does not agree that ready to use necessarily has a specific meaning within the context of the instant claims as the instant specification does not provide a limiting definition.  Nonetheless, a lyophilized formulation does not read on the instant claims as the instant claims are directed to a liquid pharmaceutical composition.  The recitation liquid provides structure to the instant claims and thus this limitation must be met by the prior art.  The prior art need not teach the propylene glycol creates a stable formulation in order to render the instant claims obvious.  The use of nitrogen purging as well as tromethamine is not excluded by the instant claims.  Since Khattar clearly teaches that propylene glycol can be included, its use is obvious.  While Khattar teaches amounts of propylene glycol that are higher than the instant claims, it has not been established that those concentrations would not work in the manner claimed.  As indicated above, a range can be disclosed in more than one reference and Palepu teaches a range which overlaps the instant claims.  It is well settled that "any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007). As long as some suggestion to combine the elements is provided by the prior art as a whole, the law does not require that they be combined for the reason or advantage contemplated by the inventor. In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992); In re Kronig, 539 F.2d 1300, 1304 (CCPA 1976). MPEP 2143.01.  Since the use of a liquid composition is expressly taught by Khattar (see for example claim 6), its use is obvious.  Khattar also claims composition comprising propylene glycol (see claims 15-16).  Therefore, while there are examples that do not include this component, it cannot be said that the use of this solvent is not obvious based on the express teachings of Khattar.  Again, the MPEP is clear, determining within a disclosed range the optimal amount is not a patentable modification absent a demonstration of the criticality.  Here the prior art clearly suggest the inclusion of propylene glycol, Palepu et al. suggest that the ratio of water to propylene glycol can range from 100% to 0% to about 25% to up to 75%, clearly overlapping the instantly claimed range.  This is all that is required to rendering the instantly claimed concentration of propylene glycol obvious.
The examiner reiterates that Applicants can distinguish the instant claims from the cited prior art by a) establishing the criticality of the instantly claimed propylene glycol, see MPEP 716.02(d): “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.”  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). OR b) applicants could exclude organic amines from the instant claims thus distinguishing the instantly claimed invention from Khattar et al. although it is noted that the specification does not appear to teach the genus of organic amines thus a limitation that expressly excludes organic amines does not appear to be supported.  However there are other avenues in which applicants could exclude this genus of compounds. OR c) recite a particular level of oxygen in the composition (thereby necessarily excluding nitrogen) from the composition and show the claimed impurities after storage for 2 days at 40 °C and 75% relative humidity cannot be achieved with the examples shown in Khattar with the organic amine alone.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616